Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-11 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Preble et al. (“2”-4” diameter GaN-on-sapphire  substrates free of wafer bow at all  temperatures” Phys,. Status Solidi C 11, No. 3–4, 604– 607; Published in 2014) in view of Okada et al. (“Alternately double-sided growth of low-curvature GaN templates on sapphire substrates using hydride vapor phase epitaxy. “Phys. Status Solidi B, 253: 819-823; Published March 9th, 2016)
Regarding Claim 1, Preble (Fig. 2) discloses a nitride semiconductor template, comprising: 
a substrate (Sapphire) having a front surface (top) and a back surface (bottom) opposite to the front surface (top); 
a back side semiconductor layer (PolyGaN balance layer) provided on a back surface side of the substrate (12), comprising a polycrystalline group III nitride semiconductor (“stress-balancing polycrystalline GaN layer on the backside of the substrate”), and having a linear expansion coefficient different from a linear expansion coefficient: of the substrate (Sapphire) (the Examiner notes that linear expansion coefficients are different for poly GaN and Sapphire); and 
a front side semiconductor layer (GaN epitaxy) provided on a front surface side of the substrate (top), comprising a monocrystalline group III nitride semiconductor (epitaxial GaN), and having a linear expansion coefficient different from a linear expansion coefficient of the substrate (Sapphire) (the Examiner notes that linear expiation coefficients are different for epitaxial GaN and Sapphire), wherein 
a thickness of the front side semiconductor layer (“150 μm thick GaN on 2” 430 μm thick sapphire” Page 606, column 2, 5.1) is a thickness exceeding a critical thickness at which cracks are generated in the front side semiconductor layer in a case that only the front side semiconductor layer is formed without forming the back side semiconductor layer.
Preble does not explicitly disclose that the front side semiconductor layer has no cracks.
Okada (Fig. 2B) discloses a front side semiconductor layer has no cracks. (“we succeeded in growing the ADSG GaN template without any breakages occurring”). (Page 821, Column 1)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the nitride semiconductor template in Preble in view of Okada such the front side semiconductor layer has no cracks to produce high-quality, low-curvature GaN templates and substrates (Page 823 Summary)
Examiner notes that claim language “a thickness of the front side semiconductor layer is a thickness exceeding a critical thickness at which cracks are generated in the front side semiconductor layer in a case that only the front side semiconductor layer is formed without forming the back side semiconductor layer” is optional.  “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.“ (See MPEP 2111.04)

Regarding Claim 2, Preble in view of Okada discloses the nitride semiconductor template according to claim 1, wherein 
the thickness of the front side semiconductor layer is more than 20 μm (“150 μm thick GaN on 2” 430 μm thick sapphire” Page 606, column 2, 5.1). (180um Okada)

Regarding Claim 3, Preble in view of Okada discloses the nitride semiconductor template according to claim 2, wherein the thickness of the front side semiconductor layer is 50 μm or more (“150 μm thick GaN on 2” 430 μm thick sapphire” Page 606, column 2, 5.1).

Regarding Claim 4, Preble in view of Okada discloses the nitride semiconductor template according to claim 1, wherein 
the ratio of the thickness of the back side semiconductor layer to the thickness of the front side semiconductor layer is 1.0 times or more and 1.5 times or less. (“12  μm  of  GaN  on  the  top  surface,  and  a  progressively  thicker  polycrystalline  GaN  coating  on  the  bottom  of  the  sapphire. As the polyGaN thickness approaches a matching thickness of 12μm” Page 606, column 2, 5.2) 

Regarding Claim 9, Preble in view of Okada discloses the nitride semiconductor template according to claim 1 wherein a warping amount of the nitride semiconductor template [total  wafer  bow  approaches  zero [page 606, column 2, Section 5).
Preble in view of Okada does not explicitly disclose that the warping amount  is within 200 μm at 25° C.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the nitride semiconductor template in Preble in view of Okada such that the warping amount is within 200 μm at 25° C.or less since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 and in order to illuminate the wafer bow issue [page 605, column 1, Section 2.2]

Regarding Claim 10, Preble in view of Okada discloses the nitride semiconductor template according to claim 9, wherein  the warping amount of the nitride semiconductor template [total  wafer  bow  approaches  zero [page 606, column 2, Section 5).
Preble in view of Okada does not explicitly disclose that the warping amount is within ±200 μm over a range of at least 25° C. or more and 1000° C. or less.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the nitride semiconductor template in Preble in view of Okada such that the warping amount is within ±200 μm over a range of at least 25° C. or more and 1000° C. or less since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 and in order to illuminate the wafer bow issue [page 605, column 1, Section 2.2]


Regarding Claim 11, Preble in view of Okada discloses the nitride semiconductor template according to claim 1, wherein the thickness of the back side semiconductor layer is equal to or more than the thickness of the front side semiconductor layer (“12  μm  of  GaN  on  the  top  surface,  and  a  progressively  thicker  polycrystalline  GaN  coating  on  the  bottom  of  the  sapphire. As the polyGaN thickness approaches a matching thickness of 12μm” Page 606, column 2, 5.2).

Regarding Claim 13, Preble in view of Okada discloses the nitride semiconductor template according to claim 1, wherein 
the front surface of the substrate is a mirror surface, and the back surface of the substrate is a mirror surface or a rough surface having random irregularities [a polishing  process  has  been  applied  to  FLAAT  substrates,  a  sub-nm  surface  roughness has been demonstrated” [page 7, section 5.3].







Claims 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Preble et al. (“2”-4” diameter GaN-on-sapphire  substrates free of wafer bow at all  temperatures” Phys,. Status Solidi C 11, No. 3–4, 604– 607; Published in 2014) in view of Okada et al. (“Alternately double-sided growth of low-curvature GaN templates on sapphire substrates using hydride vapor phase epitaxy. “Phys. Status Solidi B, 253: 819-823; Published March 9th, 2016) and further in view of  Leach et al. “Large-area bow-free n+ GaN templates by HVPE for LEDs” Proc. of SPIE Vol. 8986 898602-1; Published 03/08/2014
Regarding Claim 5, Preble in view of Okada discloses the nitride semiconductor template according to claim 1, wherein the thickness of the back side semiconductor layer [Page 606, column 2, 4).
Preble in view of Okada does not explicitly disclose the thickness of 50 μm or more.
Leach discloses the thickness of the back side semiconductor layer is 50 μm or more (Fig. 9) in order to improve GaN templates quality (Page 9 and 9, Cescion 3.3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the nitride semiconductor template in Preble in view of Okada and Leach such the thickness of the back side semiconductor layer is 50 μm or more in order to improve GaN templates quality (Page 9 and 9, Section 3.3).

Regarding Claim 6, Preble in view of Okada discloses the nitride semiconductor template according to claim 1, wherein a dislocation density on a front surface of the front side semiconductor layer is 5×107 cm−2 or less.
Preble in view of Okada does not explicitly disclose a dislocation density on a front surface of the front side semiconductor layer is 5×107 cm−2 or less.
Leach discloses a dislocation density on a front surface of the front side semiconductor layer is 5×107 cm−2 or less. [Page 4, paragraph 3, a dislocation density in the 1x107- 5x107 /cm2 range]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the nitride semiconductor template in Preble in view of Okada and  Leach such a dislocation density on a front surface of the front side semiconductor layer is 5×107 cm−2 or less in order to enable a substantial thermal conductivity increase [Page 4, paragraph 3, a dislocation density in the 1x107- 5x107 /cm2 range]

Regarding Claim 7, Preble in view of Okada and Leach discloses the nitride semiconductor template according to claim 6, wherein the dislocation density on a front surface of the front side semiconductor layer is less than 1×107 cm−2.
Preble in view of Okada does not explicitly disclose a dislocation density on a front surface of the front side semiconductor layer less than 5×107 cm−2 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the nitride semiconductor template in Preble in view of Okada and  Leach such a dislocation density on a front surface of the front side semiconductor layer is less than 5×107 cm−2 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980) and in order to enable a substantial thermal conductivity increase. [Page 4, paragraph 3, a dislocation density in the 1x107- 5x107 /cm2 range]

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Preble et al. (“2”-4” diameter GaN-on-sapphire  substrates free of wafer bow at all  temperatures” Phys,. Status Solidi C 11, No. 3–4, 604– 607; Published in 2014) in view of Okada et al. (“Alternately double-sided growth of low-curvature GaN templates on sapphire substrates using hydride vapor phase epitaxy. “Phys. Status Solidi B, 253: 819-823; Published March 9th, 2016) and further in view of Wang (US 2011/0101502 A1) 
Regarding Claim 8, Preble in view of Okada discloses the nitride semiconductor template according to claim 1, wherein root mean square roughness on a front surface of the front side semiconductor layer is 2 nm (“ a sub-nm  surface  roughness has been demonstrate or less “ [page 607, column 1, Section 5.3]
Preble in view of Okada does not explicitly disclose root mean square roughness on a front surface of the front side semiconductor layer in as-grown state.
Wang discloses root mean square roughness on a front surface of the front side semiconductor layer is 2 nm in as-grown state. “first III-nitride single crystal layer has an as-grown surface with an RMS surface roughness of up to about 2.0 nm.” Claim 14)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the nitride semiconductor template in Preble in view of Okada and Wang such a root mean square roughness on a front surface of the front side semiconductor layer is 2 nm in as-grown state in order to reduce surface roughness. [0009]


Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Preble et al. (“2”-4” diameter GaN-on-sapphire  substrates free of wafer bow at all  temperatures” Phys,. Status Solidi C 11, No. 3–4, 604– 607; Published in 2014) in view of Okada et al. (“Alternately double-sided growth of low-curvature GaN templates on sapphire substrates using hydride vapor phase epitaxy. “Phys. Status Solidi B, 253: 819-823; Published March 9th, 2016) and further in view of Ueda (US 2003/033974 A1) in view of Ueda (US 2003/0033974 A1).
Regarding Claim 12, Preble in view of Okada discloses the nitride semiconductor template according to claim 1, wherein 
the back side semiconductor layer is provided directly on the back surface of the substrate, and the front side semiconductor layer is provided on the front surface side of the substrate (Fig. 2)
Preble in view of Okada does not explicitly disclose interposing a buffer layer which enhances a crystal orientation of the front side semiconductor layer.
Ueda discloses a buffer layer which enhances a crystal orientation of the front side semiconductor layer (“A low temperature AlN buffer may be grown”) [0049]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the nitride semiconductor template in Preble in view of Okada and Ueda such a buffer layer which enhances a crystal orientation of the front side semiconductor layer in order to reduce the crystal defects or surface roughness [0049].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s Rule 312 Affidavit.
The Examiner notes Applicant’s Samples 4, 6 and 7 in [0187, 0187] A sapphire substrate having a diameter of 4 inches, a thickness of 900 μm. Prior art of Preble utilized 2” sapphire of various thicknesses coated with thin PVD (plasma vapor deposition) AlN nucleation layers on the epi-ready (top) surface of the sapphire in  150 μm thick GaN on 2” 430 μm thick sapphire (Page 606, column 2, 5.1) which is different that Applicant’s experimental samples. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Fujikura et al. (“Fabrication of large flat gallium nitride templates with extremely low dislocation densities in the 106 cm-2 range by novel two-side hydride vapor-phase epitaxial growth”; Journal of Crystal Growth Volume 475, 1 October 2017, Pages 208-215) discloses GaN layers on both sides of sapphire substrate. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891